Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oto (USPAPN 2011/0127943).
With respect to claim 1, Oto discloses, in Fig. 1, a supply circuit (Fig. 1) comprising 
a first (terminal of 3 connected to 2) and a second terminal (ground) for connecting an accumulator (3), the second terminal being connected to a reference potential terminal (ground);
 a third (terminal of 21 connected to the diodes of 20) and a fourth terminal (ground terminal of 21) for connecting at least one battery (21), the fourth terminal being connected to the reference potential terminal or to a further reference potential terminal (ground); 
an output terminal (output of 20 e.g., terminal connected to the diodes that share the same cathode connection of 20); 
a voltage regulator (7) connected on an input side to the first terminal (via 2 connected to 3) and on an output side to a fifth terminal (output of 7); 
an undervoltage detection circuit (5) adapted to compare a voltage at the first terminal (voltage of 3) with a threshold voltage and to activate the voltage regulator when the voltage at the first terminal is greater than the threshold voltage (5 activates 7 when the voltage is above the lower discharge threshold and deactivates 7 when the voltage is below the lower discharge threshold, see paragraphs 0030 and 0042); 
a reverse polarity protection device coupled between the third terminal and the output terminal (diode having a cathode directly connected to 21/the third terminal.  The diode is unidirectional and will block reverse polarity signals, e.g., any signal lower than the voltage generated by 21, from being applied to 21); and 
a blocking diode comprising an anode and a cathode, which is coupled to the fifth terminal on the anode side and to the output terminal on the cathode side (diode 20 having an anode connected to 7 and a cathode connected to the output/charge circuit).  
With respect to claim 3, the supply circuit according to claim 1, wherein the undervoltage detection circuit is adapted to output a logical detection signal as a function of the comparison of the voltage at the first terminal with the threshold voltage (ON/OFF signal to 7)  
With respect to claim 4, the supply circuit according to claim 1, wherein the voltage regulator is in a deactivated state without activation by the undervoltage detection circuit (7 is off unless activated by 5).  
With respect to claim 6, the supply circuit according to claim 1, further comprising a charge controller for charging an accumulator connected to the first and second terminals (at least one of 10, 6 and/or 4).  
With respect to claim 7, the supply circuit according to claim 6, wherein the charge controller is adapted to supply the voltage regulator (7 is supplied by 10 and 6 and by 4 via the charging of 3).  
With respect to claim 9, an electronic device comprising the supply circuit according to claim 1 for supplying power to the electronic device (e.g., PC).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oto in view of Hayden (USPAPN 2011/0310689).
With respect to claim 2, Oto discloses that the reverse polarity protection device is a diode that is part of a diode/power supply OR-ing circuit (i.e., diodes connected to 21 and the output of 7).  Oto fails to disclose “wherein the reverse polarity protection device is implemented with a p-channel enhancement transistor whose drain terminal is coupled to the third terminal, whose source terminal is coupled to the output terminal and whose gate terminal is coupled with low impedance to the fifth terminal and with high resistance, greater than the low impedance, to the fourth terminal.”
However, Hayden discloses in Fig. 2 a specific power supply OR-ing circuit (Fig. 2) intended to be used in place of a diode OR-ing circuit (see Fig. 1).  The power supply OR-ing circuit comprises:
  a reverse polarity protection device (either one of 230 and 210, e.g., 230)  is implemented with a p-channel enhancement transistor (234) whose drain terminal is coupled to the third terminal (drain connected to backup power supply battery via 232), whose source terminal is coupled to the output terminal (source directly connected to the output/load 206) and whose gate terminal is coupled with low impedance to the fifth terminal (e.g., gate connected to the other power supply terminal of the OR-ing circuit V1 without a resistor in the path, i.e., low impedance/resistance) and with high resistance, greater than the low impedance, to the fourth terminal (gate connected to the ground terminal via resistor 238).
The power supply OR-ing circuit of Fig. 2 is more efficient than the diode equivalent circuit.
It would have been obvious to replace the diode power supply OR-ing circuitry of Oto with the circuit of Fig. 2 of Hayden for the purpose of having a more efficient power supply OR-ing circuit.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oto in view of Henkel et al. (USPN 9,413,170).
Oto merely discloses generic diodes and fails to explicitly disclose “wherein the blocking diode is implemented with a Schottky diode.”  
However, it is old and well-known to replace generic diodes with Schottky diodes since such diodes have lower forward voltages and thus lower power losses.  This is further evidenced in Col. 5 lines 19-27 of Henkel et al. 
	It would have been obvious to one of ordinary skill in the art to replace the generic diodes of Oto with Schottky diodes for the purpose of, among other things, reducing power losses.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oto in view of Shah et al. (USPN 7,471,061) in view of Inoue (USPN 11,079,783).
With respect to claim 1, Shah et al. discloses, in Fig. 4, a supply circuit (Fig. 4) comprising 
a first (IN terminal of 230) and a second terminal (GND) for connecting an accumulator (capacitor connected between 230/GND. A capacitor will inherently accumulate, i.e., charge, according to the voltage applied higher voltage plate when the lower voltage plate is connected to ground.  Thus, the capacitor accumulates charge from one of the outputs of each 226), the second terminal being connected to a reference potential terminal (ground);
 a third terminal for connecting at least one battery (120; Vbat)
an output terminal (Vreg); 
a voltage regulator (230) connected on an input side to the first terminal (IN) and on an output side to a fifth terminal (OUT); 
an undervoltage detection circuit (305) adapted to compare a voltage at the first terminal (IN) with a threshold voltage (voltage generated by Reference at 315, the resistor and Zener diode at the inverting terminal) and to activate the voltage regulator when the voltage at the first terminal is greater than the threshold voltage (305 operates as claimed); 
a reverse polarity protection device coupled between the third terminal and the output terminal (325). 
Shah et al. fails to explicitly disclose:
“a fourth terminal for connecting at least one battery, the fourth terminal being connected to the reference potential terminal or to a further reference potential terminal.” 
Nevertheless it is old and well-know to connect the lower supply voltage connection of a battery to ground.  Such a ground connection is the most common connection for the lower terminal of a battery and allows for current generated from the battery to flow through the circuit being supplied by the battery.  Examiner takes official notice that batteries are commonly connected to ground.  It would have been obvious to connect the battery supplying Vbat between 120 and ground for the purpose of allowing a complete circuit and the battery to supply voltage/current to the circuit of Fig. 4.
Furthermore, Shah et al. fails to disclose the details of 230 and thus fails to disclose:
“a blocking diode comprising an anode and a cathode, which is coupled to the fifth terminal on the anode side and to the output terminal on the cathode side.”  
However, Inoue discloses, in Fig. 7, a specific LDO voltage regulator comprising an LDO (P31, A31, R322 and R31) generating an output (REGO) and further includes a blocking diode (D31) comprising an anode (anode connected to REGO) and a cathode (cathode connected to Vout) having an anode connected to the output of the LDO and a cathode connected to the output of the regulator system of Fig. 7 (Vout).
The regulator of Inoue includes a filter section (R33 and C31) for reducing noise on the output terminal as well as fast charging circuitry (CMP31, D31 and P32) for reducing the startup delay associated with the LDO and filter (see Fig. 3 Col. 5 lines 63 to Col. 6 line 14 and Col. 7 line 64 to line 22).
It would have been obvious to one of ordinary skill in the art to replace the generic LDO of Shah et al. with the specific LDO, filter and charging circuitry of Inoue for having a regulator with reduced output noise and a fast startup time, or at least add the filter and charging circuit of Inoue to the circuit of Shah et al., for the purpose of reducing noise at the output of Shah et al. while having a fast startup/activation time of the output voltage.
With respect to claim 5, the supply circuit according to claim 1, wherein the voltage regulator is implemented as one of a linear regulator, a longitudinal regulator or a low-drop longitudinal regulator, LDO (the regulator of Shah et al. is a LDO, furthermore, the circuit of Inoue is a LDO).  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (USPN 6,347,796) in view of Shah et al. and in further view of Inoue.
With respect to claim 9, Grossman et al. discloses an electronic device (magnification device and hand held video game device of Fig. 4 further details disclosed in Figs. 3, 5 and 6) comprising the supply circuit (circuitry powering the hand held video game device from backup/removable batteries 61 and the auxiliary power source 68 of Figs. 5 and 6, see Col. 4 lines 15-44).  Grossman et al. fails to disclose: 
The circuit “according to claim 1 for supplying power to the electronic device”. However, Shah et al. discloses a power supply circuit (Fig. 4) having backup battery device (Vbat) and auxiliary power sources (V1/V2) for supplying an electronic device (device connected Vreg).  Furthermore, the combination of Shah et al. and Inoue disclose the circuit as recited in claim 1 (see above rejection).
The power supply device of Shah allows for the use of the full range of the battery by bypassing the regulator 230 when battery voltage is too low for the operation of 230 and thus increases the amount of charge that the battery can provide 
	It would have been obvious to one of ordinary skill in the art to use the circuit of Fig. 4 of Shah in the to regulate the voltage and provide the power supply in the case to the handheld device of Grossman for the purpose of being able to supply a power supply at the correct (e.g., regulated) level and further allow additional use of the total charge of the battery.
With respect to claim 10, the electronic device according to claim 9, comprising a housing, in which an accumulator connected to the first and second terminals is built-in (as combined the capacitor connected between 230 and GND is internal/built-in the case) and which comprises a lockable battery compartment having battery contacts connected to the third and fourth terminals (60 with 62 of Grossman is capable of being locked and is thus “lockable” as combined above the batteries are removable, e.g., 61 of Grossman.  Thus, the third and fourth terminals of Shah are connected to the removable batteries of Grossman).
Assuming, arguendo, that Grossman fails to disclose 60 and 62 being “lockable”. It would have been obvious to make the battery compartment “lockable” for the purpose preventing the batteries from falling out and/or further securing the batteries.  Examiner takes official notice of “lockable” battery compartments and their use.  
With respect to claim 11, the electronic device according to claim 9, which is implemented as a light magnifier comprising one or more magnifying lenses (53/54 of Fig. 4) for optically magnifying an object (scree/handheld device) and at least one light emitting element for illuminating the object (20a-20c of Fig. 3), wherein the light emitting element is powered by a voltage provided at the output terminal (the light is powered by the regulator of Shah et al. as modified above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849